Citation Nr: 1115261	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  98-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability evaluation for residuals of laryngeal cancer status post-hemilaryngectomy and thyroplasty, including whether a permanent total disability rating may be reduced.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Dr. J.A.J.

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to December 1971.  This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appeal was Remanded by the Board in 2004 and in 2007.  

As noted in the 2004 Board Remand, a claim for service connection for hypothyroidism has been raised by the Veteran and has been REFERRED to the Agency of Original Jurisdiction (AOJ).  The claims file before the Board does not reflect that this matter has been resolved.  Accordingly, this claim is again REFERRED to the RO.

As noted in the 2004 Board remand, in November 2000, the RO granted a total disability evaluation based upon individual unemployability (TDIU) and denied entitlement to Chapter 35 educational benefits without reference to the existing award of entitlement to Chapter 35 educational benefits of September 1996.  This matter was previously REFERRED to the RO's attention for any appropriate action.  The claims file before the Board does not reflect that this matter has been resolved.  Accordingly, this claim is again REFERRED to the RO.

The Veteran's brief of March 2003 asserted that the Veteran filed an informal claim for secondary service connection for his mental condition in July 1996.  The Veteran's representative contends that an earlier effective date prior to December 20, 1997, for the grant of service connection for a service-connected psychiatric disorder.  This claim for an earlier effective date was submitted while the appropriate initial evaluation was on appeal, and is not a "freestanding" claim for an earlier effective date.  The claim for an effective date prior to December 20, 1997, for the grant of service connection for a psychiatric disorder is again REFERRED to the RO for appropriate action.

FINDINGS OF FACT

1.  The April 1997 VA examination conducted after the cessation of the Veteran's surgery, radiation, and chemotherapy for recurrent laryngeal cancer, status post hemilaryngectomy and thyroplasty, did not address whether there were residuals of thyroplasty, even though service connection for thyroplasty was conceded, and did not consider whether there were residuals of the 1996 and 1997 treatment for cancer for which service connection had not yet been granted, even though the Veteran asserted that there were additional residuals.  

2.  The facts considered in the October 1997 rating decision demonstrate only that the Veteran no longer manifested recurrent cancer of the larynx following cessation of treatment for that cancer, but did not demonstrate improvement of his service-connected disabilities due to cancer under the ordinary conditions of life, other than removal of the imminent threat of spread of malignancy.  


CONCLUSION OF LAW

The reduction from a schedular 100 percent disability evaluation for residuals of laryngeal cancer status post-hemilaryngectomy and thyroplasty to a 30 percent evaluation effectuated April 1, 1998, was not in accordance with law, and the 100 percent evaluation is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.340, 3.343, 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction from a 100 percent evaluation for residuals of laryngeal cancer status post-hemilaryngectomy and thyroplasty to a 30 percent evaluation, effectuated in April 1998, was not in accordance with law.  As discussed below, the Board agrees.  Because this decision is favorable to the Veteran, no discussion of VA's duties to notify or assist the Veteran is required.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (3) (2010).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) (2010).  Under 38 C.F.R. § 3.344(a), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These sections apply to ratings in effect for more than 5 years.  

In this case, the Veteran's total schedular rating had been in effect less than 5 years, and the Veteran is not entitled to the protections of 38 C.F.R. § 3.44(a) and (b) on the basis of the duration of the rating.  Similar protections are afforded to Veterans who have been awarded a total and permanent ratings, including where based on unemployability.  38 C.F.R. § 3.343 (2010).

The Veteran had been informed in this case that the rating was total and permanent, apparently because the cancer which had been treated in 1989 recurred.  Therefore, he is entitled to the protections set forth in 38 C.F.R. §§ 3.343 and 3.344.  

The Veteran was first found to have laryngeal cancer in 1989.  At that time, the Veteran underwent irradiation of the vocal cords.  The Veteran was thereafter treated for complaints of depression.  A recurrence of the cancer was found in 1994.  Despite treatment, another recurrence of the carcinoma was discovered in 1995.  The Veteran underwent additional treatment, including hemilaryngectomy and thyroplasty, in 1996.  
In 1996, service connection for cancer of larynx was granted.  A 100 percent schedular evaluation was assigned for the period of initial cancer treatment in 1989, followed by a noncompensable evaluation following cessation of therapy for the initial carcinoma, increased to a 100 percent permanent and total rating when the cancer recurred.  The rating decision as issued to the Veteran stated that the 100 percent rating was permanent.  The RO awarded entitlement to Chapter 35 educational benefits based on the permanence of the 100 percent rating.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002) (noting requirement of permanent and total disability for eligibility for Chapter 35 benefits).   

Thereafter, the RO reduced the Veteran's evaluation to 10 percent, but found that that reduction was clearly and unmistakably erroneous, and restored the 100 percent schedular rating.  In January 1998, the RO again proposed reduction of the 100 percent evaluation, with the proposed reduction to 30 percent.  The reduction proposal was based on the reports of the Veteran's 1996 hospitalizations, outpatient treatment records, a November 1996 examination, and an April 1997 VA examination.  The summary of May 1996 VA hospitalization discloses that the Veteran underwent removal of the right vocal cord.  He was thereafter treated for the resulting speech pathology.  The summary of October 1996 hospitalization reflects thyroplasty.  VA outpatient treatment records reflect treatment for psychiatric complaints, including depression.  

In December 1996, the Veteran was discharged from reserve component service, his full-time employment.  The examination, conducted following the Veteran's surgical procedures, disclosed that the Veteran was "extremely" hoarse, was anxious and nervous, and had laryngectomy and tracheotomy scars.  The Veteran submitted records showing that he had been awarded disability benefits from the Social Security Administration.  He reported that he was unemployed, that he had developed gastric problems, and the he was nervous and trembling.  The Board finds it significant that the symptoms of anxiety noted on the objective December 1996 service discharge examination were not discussed in the proposal to reduce the Veteran's rating or the decision on which that proposal was based.  

The Board notes that it has reviewed each page of the claims file for the period dated from 1994 through 1997 and is unable to find a VA examination dated in 1996 or 1997 associated with the claims file.  The October 1997 rating decision and the January 1998 proposal to reduce the Veteran's rating, based on the October 1997 rating decision, state that VA examinations were reviewed.  The October 1997 rating decision stated that the April 1997 VA examination disclosed that the Veteran's oral cavity, pharynx, nasopharynx, and hypopharynx were normal.  However, current records reflect that the Veteran has asymmetry of the tongue and floor of the mouth.  Since the Veteran has not required further surgical or chemotherapy treatment of cancer since 1997, the Board concludes that the report of the VA examination on which the reduction decision was based was not thorough, since impairment of the tongue should have been noted.    

A February 1998 VA examination disclosed that the Veteran had headaches of such severity that radiologic examination of the brain was conducted.  VA psychiatric examination revealed a Global Assessment of Functioning score of 50.  Neither the October 1997 rating decision nor the January 1998 proposal to reduce the rating for laryngeal cancer discussed these symptoms, for which service connection has since been granted, effective prior to the January 1998 proposal to reduce the Veteran's rating.  

The determination by the AOJ that the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, required that the Veteran be re-evaluated when six months had elapsed after cessation of therapy for laryngeal cancer was correct in accord with the law.  However, as the Appeals Management Center noted in the February 2009 supplemental statement of the case, total disability ratings will "not be reduced . . . without examination showing material improvement in physical or mental condition."  

In this case, the Board is unable to find that the examinations conducted prior to the reduction were as complete as the examinations prior to the reduction.  The Board is unable to find that the examinations disclosed material improvement.  In particular, the Veteran's inability to speak for more than 8 seconds, as demonstrated at the time of April 1997 speech pathology, was not discussed in the January 1998 proposal to reduce the Veteran's rating.  There was no evaluation of disability due to the scars residual to the operative treatment of the laryngeal cancer.  Additionally, no evaluation of disability due to thyroplasty appears in the record prior to the January 1998 proposal to reduce the rating, even though service connection for the thyroplasty appears to have been conceded, based on the characterization of the service-connected disability.  

The Board also finds it significant that, although the evidence of record clearly establishes that the Veteran lost his employment due to laryngeal cancer, there was no evaluation of the Veteran's occupational impairments due to residuals of that cancer when the proposal to reduce the schedular evaluation was issued following the cessation of therapy.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as this decision is favorable to the Veteran, further discussion of consideration of total disability due to individual unemployability based on service-connected disabilities (TDIU) is not required.  

Finally, the Board notes that July 2004 and February 2007 Remands by the Board did not result in further development of the evidentiary record, except that the Veteran submitted a few items of evidence, primarily unrelated to the time period at issue.

The Board notes that the governing regulation required that the Veteran be re-evaluated.  However, such re-evaluation, even when required under the rating schedule, must be conducted in accordance with the governing regulations.  DC 6819 requires that, after treatment for laryngeal cancer ceases, the "appropriate" disability evaluation be assigned.  The evidence of record does not support a finding that the examination which was the basis for the January 1998 rating decision showed material improvement, except to the extent that the laryngeal cancer present in 1995 and 1996 had been removed and the Veteran required no additional surgery, radiation therapy, or chemotherapy.  The evidence of record does not demonstrate improvement of the service-connected cancer under the ordinary conditions of life, other than removal of the imminent threat of spread of malignancy.  

Since the evidence of record does not reveal that thorough and complete examination addressing all residuals of laryngeal cancer was conducted, the reduction is void.  The 100 percent schedular, total and permanent evaluation must be restored.   


ORDER

The appeal for restoration of a 100 percent disability evaluation for residuals of laryngeal cancer status post-hemilaryngectomy and thyroplasty is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


